                          Case 20-32392 Document 1 Filed in TXSB on 04/30/20 Page 1 of 11


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Buzzards Bench Holdings, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3580 Orr Road
                                  Allen, TX 75002
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Collin                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.buzzardsbench.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                           Case 20-32392 Document 1 Filed in TXSB on 04/30/20 Page 2 of 11
Debtor    Buzzards Bench Holdings, LLC                                                                  Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2111

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                  proceed under Subchapter V of Chapter 11.
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     Buzzards Bench, LLC                                             Relationship            Subsidiary
                                                             Southern District
                                                  District   of Texas                      When                              Case number, if known



Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                            Case 20-32392 Document 1 Filed in TXSB on 04/30/20 Page 3 of 11
Debtor   Buzzards Bench Holdings, LLC                                                              Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                         Case 20-32392 Document 1 Filed in TXSB on 04/30/20 Page 4 of 11
Debtor    Buzzards Bench Holdings, LLC                                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on       04/30/2020
                                                  MM / DD / YYYY


                             X      /s/ Jeffrey Clarke                                                    Jeffrey Clarke
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




                             X                                                                                      04/30/2020
18. Signature of attorney          /s/ Jason S. Brookner                                                   Date
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 Jason S. Brookner
                                 Printed name

                                 Gray Reed & McGraw LLP
                                 Firm name

                                 1300 Post Oak Blvd., Suite 2000
                                 Houston, TX 77056
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     713-986-7000                  Email address      jbrookner@grayreed.com

                                 24033684 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                          Case 20-32392 Document 1 Filed in TXSB on 04/30/20 Page 5 of 11


      Fill in this information to identify the case:

                   Buzzards Bench Holdings, LLC
      Debtor name __________________________________________________________________
                                               Southern
      United States Bankruptcy Court for the: ______________________              Texas
                                                                     District of _________

      Case number (If known):   _________________________
                                                                              (State)
                                                                                                                                           Check if this is an
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                   12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff

1
         n/a



2




3




4




5




6




7




8




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
             Case 20-32392 Document 1 Filed in TXSB on 04/30/20 Page 6 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

    In re:                                             §          Chapter 11
                                                       §
    BUZZARDS BENCH HOLDINGS, LLC,                      §
                                                       §          Case No. 20-_____-___-11
                    Debtor.                            §

                               LIST OF EQUITY SECURITY HOLDERS 1

                                                                                        Percentage of
                     Equity Holder                  Address of Equity Holder
                                                                                         Equity Held
                                                   17 State Street, Suite 3811
             Ringo Star, LLC                                                                47.6%
                                                   New York, NY 10004
                                                   3580 Orr Road
             Gravitas Resources Corporation                                                 28.6%
                                                   Allen, TX 75502
                                                   433 N. Camden, Suite 810
             HSP Methane Gas, L.P.                                                          23.8%
                                                   Beverly Hills, CA 90210




1
 This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal Rules of
Bankruptcy Procedure.


4833-6650-1051.1
           Case 20-32392 Document 1 Filed in TXSB on 04/30/20 Page 7 of 11




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 In re:                                       §        Chapter 11
                                              §
 BUZZARDS BENCH HOLDINGS, LLC,                §
                                              §        Case No. 20-_____-___-11
                   Debtor.                    §

                             CORPORATE OWNERSHIP STATEMENT

       Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly own 10% or more of any
class of the debtors’ equity interest:

                                                                        Percentage of
                              Shareholder                   Units
                                                                         Shares Held
                                        Class A Members
            Ringo Star, LLC                                  476           47.6%
            Gravitas Resources Corporation                   286           28.6%
            HSP Methane Gas, L.P.                            238           23.8%
                                        Class B Members
            Ringo Starr, LLC                                 345           34.5%
            Gravitas Research Corporation                    207           20.7%
            HSP Methane Gas L.P.                             173           17.3%
                                        Class C Members
            Gravitas Resource Corporation                    200            20%




4835-1369-4907.1
           Case 20-32392 Document 1 Filed in TXSB on 04/30/20 Page 8 of 11




                             BUZZARDS BENCH HOLDINGS, LLC

                                   CERTIFICATE OF RESOLUTIONS

        At a meeting of the members and managers of Buzzards Bench Holdings, LLC, a Texas
limited liability company, (the “Company”) held on April 28, 2020, the following resolutions were
consented to and duly adopted in accordance with the requirements of the Texas Business
Organizations Code.

                  RESOLVED, that, in the good faith exercise of reasonable business judgment of
         the members and managers, it is desirable and in the best interests of the Company, its
         creditors, and other interested parties that the Company shall be and hereby is authorized
         to file or cause to be filed a voluntary petition for relief under the provisions of chapter 11
         of title 11 of the United States Code (the “Bankruptcy Code”). Counsel is authorized in its
         discretion, but not directed, to file such voluntary chapter 11 petition at the appropriate
         time;

                 RESOLVED, that the members and managers of the Company (“Authorized
         Signatory”), be and hereby is authorized, empowered, and directed, to execute, file, or
         cause to be filed, deliver and verify any and all voluntary petitions and amendments thereto
         under chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”), to cause the same to be
         filed in a court of proper jurisdiction (the “Bankruptcy Court”), and to execute and file or
         cause to be filed with the Bankruptcy Court all petitions, schedules, lists and other motions,
         papers or documents, and to take any and all action that he deems necessary or proper to
         obtain necessary relief;

                 RESOLVED, that the Authorized Signatory be, and hereby is, authorized and
         directed to retain the law firm of Gray Reed & McGraw LLP (“Gray Reed”) as general
         bankruptcy counsel to represent and assist the Company in carrying out its duties under the
         Bankruptcy Code, and to take any and all actions to advance the Company’s rights and
         obligations; and in connection therewith, the Authorized Signatory, with power of
         delegation, is hereby authorized and directed to execute appropriate retention agreements,
         pay appropriate retainers, and cause to be filed an appropriate application for authority to
         retain the services of Gray Reed;

                 RESOLVED, that the Authorized Signatory be, and hereby is, authorized and
         directed to employ any other professionals to assist the Company in carrying out its duties
         under the Bankruptcy Code; and in connection therewith, the Authorized Signatory, with
         power of delegation, is hereby authorized and directed to execute appropriate retention
         agreements, pay appropriate retainers and fees, and cause to be filed appropriate
         applications for authority to retain the services of any other professionals as necessary;



                                                   1
4824-2763-2059.1
           Case 20-32392 Document 1 Filed in TXSB on 04/30/20 Page 9 of 11




                 RESOLVED, that the Authorized Signatory, and any employees or agents
         (including counsel) designated by or directed by the Authorized Signatory (each such
         designee being an “Authorized Designee” and collectively being the “Authorized
         Designees” and, together with the Authorized Signatory, the “Authorized Persons”), be,
         and each hereby is, authorized, empowered and directed, to execute and file all petitions,
         schedules, motions, lists, applications, pleadings and other papers, and to take and perform
         any and all further acts and deeds which he or she deems necessary, proper or desirable in
         connection with the Chapter 11 Case, with a view to the successful prosecution of such
         case;

                RESOLVED, that, in connection with the commencement of the Chapter 11 Case,
         the Authorized Signatory is authorized and directed to (a) borrow and/or receive funds
         from and undertake any and all related transactions contemplated thereby (collectively, the
         “Financing Transactions”) and the Authorized Signatory be, and hereby is, authorized,
         empowered, and directed to negotiate, execute, and deliver any and all agreements,
         instruments, or documents, including without limitation, the debtor-in-possession
         financing agreement, with any party, including existing lenders and sureties, on such terms
         as may be approved by the Authorized Signatory as reasonably necessary for the continuing
         conduct of affairs of the Company and (b) pay related fees and grant security interests in
         and liens on some, all, or substantially all of the Company’s assets, as may be deemed
         necessary by the Authorized Signatory, in connection with such borrowings;

                 RESOLVED, that, in connection with the commencement of the Chapter 11 Case,
         the Authorized Signatory is authorized and directed to seek approval of a cash collateral
         order in interim and final form (“Cash Collateral Order”) and the Authorized Signatory be,
         and hereby is, authorized, empowered, and directed to negotiate, execute, and deliver any
         and all agreements, instruments, or documents, by or on behalf of the Company, necessary
         to implement the Cash Collateral Order, as well as any additional or further agreements for
         the use of cash collateral in connection with the Company’s Chapter 11 Case, which
         agreement(s) may require the Company to grant liens to the Company’s existing lenders;

                 RESOLVED, that in addition to the specific authorizations previously conferred
         upon the Authorized Signatory, the Authorized Signatory (and his designees and delegates)
         be, and hereby is, authorized and empowered, in the name of and on behalf of the Company,
         to take or cause to be taken any and all such other and further action, and to execute,
         acknowledge and deliver any and all such agreements, certificates, instruments and other
         documents as may be necessary, advisable or desirable to fully carry out and accomplish
         the purposes of these Resolutions; and

                RESOLVED, that any and all past actions heretofore taken by the Authorized
         Signatory in the name and on behalf of the Company in furtherance of any or all of the


                                                  2
4824-2763-2059.1
          Case 20-32392 Document 1 Filed in TXSB on 04/30/20 Page 10 of 11




         preceding Resolutions be, and the same hereby are, ratified, confirmed, and approved in
         all respects.

                IN WITNESS WHEREOF, the undersigned, being the members and managers of
         the Company, hereby certifies that the foregoing accurately reflects the resolutions adopted
         by the managers of the Company.

 Company:                                             Managers and Members:

 Buzzards Bench Holdings, LLC, a Texas                Ringo Star, LLC
 limited liability company
                                                      /s/ Robert Bose
 /s/ Jeffrey Clarke                                   Robert Bose
 Jeffrey Clarke                                       Director and as Manager of the Company
 Manager
                                                      -and-

                                                      Gravitas Resource Corporation

                                                      /s/ Jeffrey Clarke
                                                      Jeffrey Clarke
                                                      Chief Executive Officer and as Manager of the Company

                                                      -and-

                                                      HSP Methane Gas L.P.
                                                      by: HSP Group LLC, its general partner

                                                      /s/ Brian Potiker
                                                      Brian Potiker
                                                      Manager and as Manager of the Company

                                                      -and-

                                                      /s/ Mark A. Anderson
                                                      Mark A. Anderson
                                                      Manager of the Company




                                                  3
4824-2763-2059.1
                      Case 20-32392 Document 1 Filed in TXSB on 04/30/20 Page 11 of 11

 Fill in this information to identify the case and this filing:


                 Buzzards Bench Holdings, LLC
 Debtor Name __________________________________________________________________

                                            Southern
 United States Bankruptcy Court for the: ______________________              Texas
                                                                District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____

         x
             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

         x
                                                         Voluntary Petition, List of Equity Security Holders and Corporate Ownership
              Other document that requires a declaration__________________________________________________________________________________
                                                            Statement


        I declare under penalty of perjury that the foregoing is true and correct.


                           04/30/2020
             Executed___________                                 /s/ Jeffrey Clarke
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                  Jeffrey Clarke
                                                                ________________________________________________________________________
                                                                Printed name

                                                                  Manager
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
